8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter R. THOMPSON, Jr., Plaintiff-Appellant,v.John R. NEWHART, Sheriff of the Chesapeake Sheriff'sDepartment; Earl G. Foster, Physician's Assistant andDeputy, Chesapeake City Jail;  J. Glover, Physician'sAssistant and Deputy, Chesapeake City Jail;  Noah Byrum,Colonel, Chesapeake Sheriff's Department;  James Crosby,Dr., Defendants-Appellees,and L. Douglas WILDER, Governor of Virginia, Defendant.
No. 92-7138.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 22, 1993.Decided:  November 2, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-91-689)
Walter R. Thompson, Jr., Appellant Pro Se.
Conrad Moss Shumadine, Mark Douglas Stiles, Willcox & Savage, Norfolk, Virginia;  Robert De Hardit Hicks, Martin, Hicks & Ingles, LTD., Gloucester, Virginia;  Mark R. Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Walter R. Thompson, Jr. appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Thompson v. Newhart, No. CA-91-689 (E.D. Va.  Oct. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED